Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 7, 9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2121185 using an English machine translation) in view of Lai (US 2020/0076234 A1)
Regarding claim 1, Lee discloses a system, comprising:
an earpiece (Figs. 3-4: 100) that comprises three separate earpiece external electrical contacts (160) and a rechargeable earpiece power source (140) (page 5, ¶ 9);
a case (Figs. 3-4: 200) that is configured to interface with the earpiece in an earpiece power source charging configuration (Fig. 4) and comprises three separate case external electrical contacts (260) and a case power source (240) that is configured to recharge the earpiece power source (page 6, ¶ 5);
wherein each of the three separate earpiece external electrical contacts is configured to electrically couple to a respective one of the three separate case electrical contacts when the earpiece is interfaced with the case in the earpiece power source charging configuration (page 6, ¶ 7 to page 7, ¶ 1);
wherein a first pair of coupled earpiece (161) and case (261) electrical contacts are configured to pass power from the case power source to the earpiece power source (page 6, ¶ 9); and
wherein the electrical interconnection of a second pair of coupled earpiece (164) and case (264) electrical contacts is used by the case to sense connection of the earpiece to the case (page 7, 2nd full paragraph) and the electrical interconnection of a third pair of coupled earpiece and case electrical contacts 
Lee is not relied upon to disclose the electrical interconnection of a third pair of coupled earpiece and case electrical contacts is used by the earpiece to sense connection of the earpiece to the case.
In a similar field of endeavor, Lai discloses the electrical interconnection of a third pair of coupled earpiece (Fig. 4: detecting terminal DETECTOR PORT) and case (Fig. 6: detecting pin 511 of charging cabin) electrical contacts is used by the earpiece to sense connection of the earpiece to the case (¶ 0025-0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the electrical interconnection of a third pair of coupled earpiece and case electrical contacts is used by the earpiece to sense connection of the earpiece to the case,
the motivation being to solve the problem when the charging voltage provided by the charging cabin is lower than the preset charging voltage, for example, if the battery of the charging cabin is dead, the Bluetooth headset (earpiece of Lee) cannot be automatically switched off after being placed in the charging cabin; or, the Bluetooth headset placed in the charging cabin and with a powered built-in battery frequently performs operations such as switching off, switching on, pairing, connecting, and the like, which makes a smart terminal, in use by the user, such as a mobile phone or a tablet connected to the Bluetooth headset automatically switch audio to the Bluetooth headset mode and brings unnecessary trouble to the user, such as requiring the user to manually power off the Bluetooth headset, disconnect a connection between smart terminals and the Bluetooth headsets, and the like (Lai - ¶ 0004).
Regarding claim 2, Lee-Lai discloses the system of claim 1, and Lee discloses wherein the earpiece is configured to be located in an ear of a user (page 5, ¶ 5).
Regarding claim 5, Lee-Lai discloses the system of claim 1, and Lai discloses wherein the earpiece further comprises circuitry that is configured to disable predetermined earpiece functionality after the earpiece senses connection of the earpiece to the case (¶ 0025-0027: power-off).
The teachings of Lai relied upon above are combinable with Lee-Lai for the same reasons set forth above in the claim 1 rejection.
Regarding claim 6, Lee-Lai discloses the system of claim 1, and Lai discloses wherein the earpiece further comprises circuitry for detecting when a sensed voltage of the earpiece changes due to connection of the case power source to the earpiece (¶ 0025-0027: voltage of the detecting terminal is shifted from the first voltage provided by the power supply voltage terminal VBAT to the second voltage provided by the detecting pin of the charging cabin).
The teachings of Lai relied upon above are combinable with Lee-Lai for the same reasons set forth above in the claim 1 rejection.
Regarding claim 7, Lee-Lai discloses the system of claim 6, and Lai discloses wherein the circuitry in the earpiece for detecting when a sensed voltage of the earpiece changes due to connection of the case power source to the earpiece comprises a voltage divider (VBAT, R2, C1, and GND form a voltage divider) with an input that is electrically connected to the earpiece power source (VBAT) and with an output (VPP), wherein when the case power source is electrically connected to the voltage divider a path through the voltage divider is altered, and the voltage divider output is thereby altered (¶ 0025-0027, 0041).
The teachings of Lai relied upon above are combinable with Lee-Lai for the same reasons set forth above in the claim 1 rejection.
Regarding claim 9, Lee-Lai discloses the system of claim 1, and Lai discloses wherein the case further comprises circuitry that is configured to connect the case power source to the earpiece to cause a change in state of an earpiece circuit element, wherein the circuitry in the case is configured to detect the change in state of the earpiece circuit element as an indication that the earpiece is interfaced with the case in the earpiece power source charging configuration (¶ 0025-0027).
The teachings of Lai relied upon above are combinable with Lee-Lai for the same reasons set forth above in the claim 1 rejection.
Regarding claim 13, Lee-Lai discloses the system of claim 1, and Lee discloses wherein the earpiece (162) and the case (262) each further comprises a fourth external electrical contact that are configured to electrically couple when the earpiece is interfaced with the case in the earpiece power source charging configuration (page 6, ¶ 10).
Regarding claim 14, Lee-Lai discloses the system of claim 13, and Lee discloses wherein the fourth set of contacts electrically connects ground potentials of the case and the earpiece (page 6, ¶ 10).

Claim(s) 3, 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lai in view of Valenzuela (US 2020/0266640 A1)
Regarding claim 3, Lee-Lai discloses the system of claim 1, and Lee discloses wherein the earpiece comprises a earphone.
Lee-Lai is not relied upon to disclose wherein the earpiece comprises a hearing aid.
In a similar field of endeavor, Valenzuela discloses wherein the earpiece comprises a hearing aid (¶ 0022, 0047, 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the earpiece comprises a hearing aid, the motivation being to expand the usage applications of the charging case and earpiece configuration of Lee-Lai to other suitable types of in-ear utility devices/earpieces including hearing aids (Valenzuela - ¶ 0047).
Regarding claim 4, Lee-Lai discloses the system of claim 1.
Lee-Lai is not relied upon to disclose wherein the case is configured to contain the earpiece in a substantially closed case interior volume.
In a similar field of endeavor, Valenzuela discloses wherein the case is configured to contain the earpiece in a substantially closed case interior volume (¶ 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the case is configured to contain the earpiece in a substantially closed case interior volume, the motivation being to prevent the earpiece from falling out of the case (Valenzuela - ¶ 0009).
Regarding claim 15, Lee discloses a system, comprising:
a earpiece (Figs. 3-4: 100) that is configured to be located in an ear of a user (page 5, ¶ 5) and comprises four separate earpiece external electrical contacts (160) and a rechargeable hearing aid power source (140) (page 5, ¶ 9);
a case (Figs. 3-4: 200) that is configured to interface with the earpiece in a earpiece power source charging configuration (Fig. 4) earpiece power source (page 6, ¶ 5);
wherein each of the four separate earpiece external electrical contacts is configured to electrically couple to a respective one of the four separate case electrical contacts when the earpiece is interfaced with the case in the earpiece power source charging configuration (page 6, ¶ 7 to page 7, ¶ 1);
wherein a first pair of coupled earpiece (161) and case (261) electrical contacts are configured to pass power from the case power source to the earpiece power source (page 6, ¶ 9);
wherein a second pair of coupled earpiece (162) and case (262) electrical contacts are configured to electrically connect ground potentials of the case and the earpiece (page 6, ¶ 10);
wherein the electrical interconnection of a third pair of coupled earpiece (164) and case (264) electrical contacts is used by the case to sense connection of the earpiece to the case (page 7, 2nd full paragraph) and the electrical interconnection of a fourth pair of coupled earpiece (163) and case (263) electrical contacts 

Lee is not relied upon to disclose the electrical interconnection of a fourth pair of coupled hearing aid and case electrical contacts is used by the hearing aid to sense connection of the hearing aid to the case,
wherein the hearing aid further comprises circuitry that is configured to disable predetermined hearing aid functionality after the hearing aid senses connection of the hearing aid to the case.
In a similar field of endeavor, Lai discloses the electrical interconnection of a fourth pair of coupled earpiece (Fig. 4: detecting terminal DETECTOR PORT) and case (Fig. 6: detecting pin 511 of charging cabin) electrical contacts is used by the earpiece to sense connection of the earpiece to the case (¶ 0025-0027),
wherein the hearing aid further comprises circuitry that is configured to disable predetermined hearing aid functionality after the hearing aid senses connection of the hearing aid to the case (¶ 0025-0027: power-off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the electrical interconnection of a fourth pair of coupled earpiece and case electrical contacts is used by the earpiece to sense connection of the earpiece to the case,
wherein the hearing aid further comprises circuitry that is configured to disable predetermined hearing aid functionality after the hearing aid senses connection of the hearing aid to the case,
the motivation being to solve the problem when the charging voltage provided by the charging cabin is lower than the preset charging voltage, for example, if the battery of the charging cabin is dead, the Bluetooth headset (earpiece of Lee) cannot be automatically switched off after being placed in the charging cabin; or, the Bluetooth headset placed in the charging cabin and with a powered built-in battery frequently performs operations such as switching off, switching on, pairing, connecting, and the like, which makes a smart terminal, in use by the user, such as a mobile phone or a tablet connected to the Bluetooth headset automatically switch audio to the Bluetooth headset mode and brings unnecessary trouble to the user, such as requiring the user to manually power off the Bluetooth headset, disconnect a connection between smart terminals and the Bluetooth headsets, and the like (Lai - ¶ 0004).
Lee-Lai is not relied upon to disclose wherein the earpiece comprises a hearing aid.
In a similar field of endeavor, Valenzuela discloses wherein the earpiece comprises a hearing aid (¶ 0022, 0047, 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the earpiece comprises a hearing aid, the motivation being to expand the usage applications of the charging case and earpiece configuration of Lee-Lai to other suitable types of in-ear utility devices/earpieces including hearing aids (Valenzuela - ¶ 0047).
Lee-Lai is not relied upon to disclose wherein the hearing aid is contained in a substantially closed volume of the case.
In a similar field of endeavor, Valenzuela discloses wherein the hearing aid is contained in a substantially closed volume of the case (¶ 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the hearing aid is contained in a substantially closed volume of the case, the motivation being to prevent the earpiece from falling out of the case (Valenzuela - ¶ 0009).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lai in view of Ding et al. (DE 102017210983 A1)
Regarding claim 10, Lee-Lai discloses the system of claim 9, and Lee discloses wherein the earpiece further comprises a 
Lee-Lai is not relied upon to disclose that the voltage source is a variable voltage source.
In a similar field of endeavor, Ding discloses that a battery voltage is correlated to and varies based on the battery charge state (¶ 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the voltage source a variable voltage source, the motivation being to make the voltage source voltage vary in accordance with the amount of charge it so as to operate in accordance with how a voltage source is understood to operate (Ding - ¶ 0022).

Allowable Subject Matter
Claim 8, 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 8, the prior art of record alone or in combination fails to teach or suggest the following limitations of claim 8 in combination with the rest of the limitations of claim 8:
“wherein the case further comprises a first voltage divider and the earpiece further comprises a second voltage divider, and wherein the first and second voltage dividers are used to sense connection of the earpiece to the case.”

In regard to claim 11, the prior art of record alone or in combination fails to teach or suggest the following limitations of claim 11 in combination with the rest of the limitations of claim 11:
“further comprising circuitry in the case and the earpiece that together accomplish a boost converter, and wherein operation of circuitry in the case is altered by the boost converter and such alteration is used as an indication that the earpiece is interfaced with the case in the earpiece power source charging configuration.”

In regard to claim 12, the prior art of record alone or in combination fails to teach or suggest the following limitations of claim 12 in combination with the rest of the limitations of claim 12:
“Lee-Lai discloses the system of claim 1 wherein circuitry in the case is configured to provide power from the case power source that is used to both power circuitry in the earpiece that is configured to detect when the earpiece is interfaced with the case in the earpiece power source charging configuration, and to recharge the earpiece power source”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687